Citation Nr: 0940449	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell and 
squamous cell carcinomas (skin cancer), to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to October 
1969.  He is in receipt of combat decorations related to his 
Vietnam service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision, which denied 
the service connection claims.  

In August 2006, the Veteran requested a travel board hearing.  
However, this request was withdrawn in July 2007.  

The issue of entitlement to service connection for a 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDING OF FACT

Basal cell and squamous cell carcinomas are not related to a 
disease or injury in service to include any herbicide 
exposure; a malignant tumor was not manifest within 1 year of 
service discharge. 


CONCLUSION OF LAW

Basal cell and squamous cell carcinomas were not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2004 satisfied the second and third 
elements under the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
December 2007 letter thereafter satisfied the Dingess 
elements under the first notification provisions.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, given five months 
to respond with additional argument and evidence, the claim 
was readjudicated, and additional supplemental statements of 
the case (SSOC) were provided to the Veteran in December 2007 
and April 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he suffers from skin cancer, to 
include basal cell carcinoma and squamous cell carcinoma, as 
a result of herbicide exposure.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Service records indicate that the Veteran 
served in Vietnam and it is presumed that he was exposed to 
an herbicide agent.  

The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The diseases listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date of 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  As 
will be discussed below, medical records indicate that the 
Veteran was diagnosed with basal cell carcinoma and squamous 
cell carcinoma.  These carcinomas have not been added to the 
list of diseases associated with herbicide exposure.  Based 
on the law, the Veteran cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides in 
service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCart v. West, 12 Vet. App. 164, 167 
(1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service treatment records provide that the Veteran has 
been diagnosed with basal cell and squamous cell carcinomas.  
As such, the first Hickson element is satisfied and the Board 
turns to the issues of service incurrence and nexus.  

Turning to the medical evidence of record, the Veteran's 
service treatment records are silent for complaints of or 
treatment for any skin problems.  Post-service medical 
records indicate complaints of and treatment for skin lesions 
on various parts of his body, diagnosed as keratoses from May 
2002 to August 2003.  Specifically, during an August 2003 
Agent Orange Examination, the Veteran had a lesion on his 
left shoulder and was diagnosed with seb keratosis.  VA 
treatment notes dated in June 2002 and April 2003 indicate 
that these seb keratosis lesions were also found on his nose, 
back, and forearm.  In a July 2003 VA treatment note, lesions 
were found on the Veteran's left ankle and mid back.  He was 
diagnosed with dermatofibroma at that time.  

A January 2004 VA treatment note indicates that the Veteran 
underwent a biopsy of skin on the left posterior helix and 
was diagnosed with basal cell carcinoma.  The Veteran was 
referred to a private dermatologist in March 2004 where he 
underwent Mohs micrographic surgery to remove the carcinoma.  
A July 2004 VA treatment note indicated new skin growths.  A 
December 2005 treatment note provides that the lesions on his 
left helix were invasive squamous cell carcinomas.  He was 
again referred to a private physician to perform surgical 
removal, through a Mohs micrographic procedure, to remove the 
growths.  In December 2005, the Veteran again underwent this 
procedure where both squamous cell and basal cell carcinomas 
of the left helix were removed.  In a September 2007 VA 
treatment note, the Veteran's history of basal and squamous 
cell carcinomas was noted.  There were actinic keratoses 
lesions found on the Veteran's skin but no other changes or 
suspicious or non-healing lesions were noted.  None of these 
medical records contain any sort of opinion as to the 
etiology of the Veteran's skin disability.  

The Veteran contends that he developed his skin disability as 
a result of in-service herbicide exposure.  With respect to 
the Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, basal cell and squamous cell carcinomas are not 
conditions capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra.  See also Woelhaert v. Nicholson, 21 Vet 
App 456 (2007).  The Board finds that the Veteran is 
competent to testify that he had skin lesions while in 
service and after service discharge.  However, he is not 
competent to provide a diagnosis or opinion as to the 
etiology of his disability.  Further, to the extent that he 
argues that he has been experiencing skin lesions since 
service, that argument is undermined by the lack of evidence 
of complaints, treatment, or diagnosis of a skin disability 
until 2002, 36 years post-service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999) (the Board may consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue).  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied on presumptive and direct bases.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for basal cell and squamous 
cell carcinomas, to include as due to herbicide exposure, is 
denied.  


REMAND

Unfortunately the issue of service connection for a bilateral 
hearing loss disability must be remanded for further 
evidentiary development.

After active service discharge in October 1969, the Veteran 
was discharged to the Army National Guard of Kentucky.  In an 
undated statement received from the Veteran, he contends that 
he was discharged into the National Guard in October 1969 and 
was subsequently discharged in March 1971.  This statement 
also provides that prior to discharge the Veteran was 
afforded a physical examination wherein hearing loss was 
reported.  It is unclear whether the discharge examination he 
was referencing is the October 1969 active duty separation 
examination or a separation examination conducted upon his 
discharge from the National Guard.  The RO did not attempt to 
obtain any medical records from his National Guard service.  
Based upon the uncertainty regarding the Veteran's statement 
and the potentially pertinent nature that these medical 
records may have, the Board finds that a remand is necessary 
to obtain such records.  

The National Guard medical evidence requested (in this 
REMAND) may provide a more accurate historical picture of the 
Veteran's hearing loss disability and render an additional VA 
examination necessary.  The Board notes, however, that the 
September 2006 opinion relating to the Veteran's bilateral 
hearing loss disability would only be rendered inadequate if 
the additional records obtained from the National Guard 
relate to treatment of the Veteran's hearing.  Accordingly, 
the Veteran should be scheduled for a VA examination to 
determine if his disability is at least as not related to his 
service if only if additional, relevant records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA, with 
respect to these claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Obtain the Veteran's personnel and 
medical records from the Army National 
Guard of Kentucky, or another pertinent 
agency.  All efforts to obtain these 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.

3.	If and only if additional National 
Guard records are obtained and show 
treatment for symptoms related to 
hearing loss, schedule the Veteran for 
a VA examination to determine (1) the 
diagnosis of any hearing loss 
disability, and (2) whether any such 
disorder is as likely as not 
etiologically related to the in-service 
noise exposure.  The claims folder must 
be made available to, and be reviewed 
by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

4.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


